Citation Nr: 0000176	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-00 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to August 
1945.  

This appeal arises from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied entitlement to service connection 
for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died on March 11, 1997, at the age of 76.

2.  The immediate cause of death was emphysema.

3.  At the time of his death the veteran was service 
connected for lumbar strain rated as 40 percent disabling.

4.  There is no competent medical evidence which links the 
veteran's development of emphysema with his military service 
or any incident of such service.  

5.  A review of the veteran's case by a VA physician found no 
basis for concluding that the analgesic drugs administered to 
the veteran for back pain played a role in or contributed to 
his death.

6.  A disability of service origin did not materially or 
substantially aid or lend assistance in the production of the 
veteran's death.  


CONCLUSIONS OF LAW

1.  Emphysema was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

2.  Disability incurred in or aggravated by active service 
did not cause or contribute substantially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters.  A well-grounded service-connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of nexus between an in-service injury or 
disease and a current disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998).  For purposes of 
determining whether a claim is well grounded, the evidence is 
generally presumed to be credible.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995) (citing King v. Brown, 5 Vet. App. 
19, 21 (1993)).  Where the determinative issue involves 
either medical etiology (such as with respect to a nexus 
between a current condition and an in-service disease or 
injury) or a medical diagnosis (such as with respect to a 
current disability), competent medical evidence is generally 
required to fulfill the well-grounded-claim requirement of 
section 5107(a) that the claim be "possible" or "plausible".  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see Caluza, 
supra.  Where the determinative issue does not require 
medical expertise, lay testimony may suffice by itself (such 
as in the recounting of symptoms or, in certain 
circumstances, attesting to in-service incurrence or 
aggravation of a disease or injury).  See Caluza, supra; 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, supra).  

Regarding claims for service connection for the cause of 
death of the veteran, the first requirement, evidence of a 
current disability, will always have been met (the current 
disability being the condition that caused the veteran to 
die), but the last two requirements must be supported by the 
evidence of record.  Ramey v. Brown, 9 Vet. App. 40, 46 
(1996).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

Factual Background.  The veteran served on active duty from 
March 1944 to August 1945.  On service entrance examination 
in March 1944 the lungs were normal.  In May 1945 service 
medical records reveal that the veteran was admitted for 
treatment of low back pain.  The veteran had injured his back 
in a fall in 1940.  An August 1945 chest X-ray was negative.  
The veteran 's lumbo-sacral strain was of such severity that 
it was recommended that he be separated from the service .  
The Certificate of Disability for Discharge listed the 
veteran's severe lumbo-sacral strain as the reason he was 
unfit for service.  There are no records of treatment for a 
pulmonary disorder in the service medical records.  

In August 1945 the RO granted service connection for 
lumbosacral strain and assigned a 20 percent rating.  

December 1992 VA records include a diagnosis of chronic 
obstructive pulmonary disease.  The veteran gave a history of 
emphysema.  

January 1993 VA records include a history of the veteran's 
chest pain.  In November 1988 the veteran was injured in a 
trucking accident.  He sustained trauma to the chest and a 
right pneumothorax with rib fractures  In December 1992 the 
veteran had moved to Boise.  In December 1992 the veteran 
went to the VA.  He was given asthmacort, atrovent, 
metaparlol and Theodur.  

A report of March 1993 VA pulmonary function tests includes a 
notation of findings of severe airflow obstruction.  July 
1993 VA chest X-rays were consistent with chronic obstructive 
pulmonary disease.  

A VA examination in September 1993 revealed diagnosis of 
status post injury prior to military service and chronic 
lumbosacral strain.  The veteran stated that it had been many 
years since he had consulted medical help for his back.  He 
took over the counter Tylenol gelcaps when his back bothered 
him.  

An October 1993 rating decision of the RO granted an 
increased rating to 40 percent for the service-connected back 
disorder.  

In March 1997 the appellant filed an Application for Burial 
benefits.  In support of her claim she submitted the 
veteran's Certificate of Death.  

The Certificate of Death indicates that the veteran died on 
March 11, 1997, at the age of 76.  He died at his residence.  
The immediate cause of death was listed as emphysema.  Under 
the heading "Approximate Interval Between Onset and Death" 
was written "years."  No autopsy was performed.  

The RO denied service connection for the cause of the 
veteran's death in March 1997.  In October 1997 the appellant 
filed a notice of disagreement with that decision.  She 
asserted that if the veteran had died in a VA facility she 
would have been eligible for benefits.  Since VA had ordered 
home care she should be granted benefits.  The RO issued a 
statement of the case in October 1997.  

In June 1998 a representative of the State of Idaho, Division 
of Veterans Services submitted a statement.  It reads in part 
as follows:

Oxycodone, from the Physicians Desk 
Reference, 1996 edition, has "multiple 
actions qualitatively similar to those of 
morphine; the most prominent of these 
involve the central nervous system and 
organs composed of smooth muscle."  It 
also states under the heading of 
PRECAUTIONS, subheading Head Injury and 
Increased Intracranial Pressure: "The 
respiratory depressant effects of 
narcotics. . ." Obviously this effect is 
well known, and should have been known to 
the doctor on duty at the emergency room.  
Under the heading PRECAUTIONS, sub 
heading of Special Risk Patients it 
states, "This drug should be given with 
caution to certain patients such as the 
elderly, or debilitated. . ." (The 
veteran) was born in June 1920 making him 
76 when he died.  

Although the analgesic effect of 
Oxycodone was desired to reduce the pain 
caused by the service-connected back 
problem the veteran suffered from, the 
respiratory depressant effect was 
contraindicated by his long standing 
COPD.  If necessary to use narcotics to 
sedate him, he should have been admitted 
to the hospital and monitored because of 
the depressant effect on his breathing.  
It is clear that the respiratory 
depressive effect of the narcotic, 
coupled with the veteran's COPD, reduced 
his respiration to the point that his 
body was unable to obtain sufficient 
oxygen to support life.  The debilitating 
effects of his back pain, and the 
treatment for that pain were contributory 
to his death from the actions of the 
medications and his already impaired 
breathing.  

In response to the statement the RO obtained the VA treatment 
records of the veteran, including lists of his medications.  

VA records dated March 9, 1997, note that the veteran 
requested treatment for an exacerbation of chronic back pain.  
Tylenol #3 was prescribed.  On March 10, 1997, the veteran 
again presented to the VA emergency room complaining of sharp 
constant mid back pain.  Percocet and Methocarbamol were 
prescribed.  The veteran presented at 1952 (7:52 p.m.) and 
left at 2305 (11:05 p.m.).

In order to address the contentions of the appellant's 
representative the RO requested an opinion from a VA 
physician.  In February 1999, Anne T. Palma, M.D., reviewed 
the claims folder, VA electronic medical record and two 
volumes of VA paper medical records for the veteran.  She 
wrote an opinion.  It reads in part as follows:  

The veteran was seen in the Boise VA 
Emergency Department on 3/9/97 for an 
acute exacerbation of low back pain of 
three days' duration.  Tylenol with 
codeine was prescribed.  A review of the 
medical record show(s) that Tylenol with 
codeine was also prescribed on 9/13/94 
(30 tablets), 10/28/95 (20 tablets), 
11/13/95 (30 tablets).  The medical 
record does not contain any information 
regarding sensitivity or adverse reaction 
to this drug.  Additionally, when the 
veteran was seen on 3/10/97, there was no 
indication that the veteran had suffered 
any adverse consequences of ingesting the 
drug.  He unfortunately did not derive 
adequate analgesic effect from the drug 
on this occasion.  

The veteran was therefore seen in the 
Boise VA Emergency Department on 3/10/97 
for continued pain.  The treating 
physician documented examining a "76 
year old, talking in full sentences, A 
and O x 3 in NAD."  Physicians document 
ability to speak in full sentences as an 
indication of respiratory sufficiency, as 
patients in severe respiratory distress 
usually speak only in broken phrases.  
Also, A and O x 3 indicates alert and 
full oriented.  This is an encouraging 
sign regarding general condition, since 
patients in severe respiratory distress 
or patients suffering adverse effects of 
narcotic therapy often have abnormal 
mental status.  NAD indicates "no acute 
distress" or "no apparent distress."  
The physician prescribed Percocet 
(acetaminophen plus oxycodone.)  A review 
of the medical record indicates that 
Percocet had been prescribed on 9/1/95 
(26 tablets).  The veteran also had had 
past prescriptions for oxycodone 5 mg. on 
9/15/94 (40 tablets) for Roxicet 
(acetaminophen and oxycodone) on 3/21/95 
(40 tablets) and 4/2/95 (60 tablets).  
The medical record does not contain any 
information regarding sensitivity or 
adverse reaction to this drug.  
Additionally on 3/10/97, methocarbomol 
was prescribed, as it had been in the 
past.  

(The representative) of the State of 
Idaho Division of Veterans Services has 
alleged that the veteran died as a result 
of the respiratory depressant effect of 
Percocet.  I vigorously disagree with his 
conclusion.  

The medical record does not document that 
the veteran's COPD was in the midst of a 
severe decompensation on 3/10/97.  
Although the veteran's oxygen saturation 
was low at 87-88% on arrival to the ER at 
1952, it had increased to 94% by 2130 
following bronchodilator treatment.  The 
veteran had tolerated that oral oxycodone 
therapy on an outpatient basis without 
documented compromise in the past, and 
the dose prescribed was appropriate.  

In summary, I am not able to conclude 
that the analgesic drugs prescribed on 
March 10, 1997 played a role in the 
veteran's death on March 11, 1997.  I 
additionally am unable to conclude that 
the "debilitating effects of his back 
pain......were contributory to his death."

Analysis.  The threshold question to be addressed in this 
case is whether the appellant has presented a well-grounded 
claim.  VA regulations provide service connection for the 
cause of death when either the entity which caused death was 
a service-connected disability or a service-connected 
disability contributed to cause death.  38 C.F.R. § 3.312.

There is no indication in the record that the veteran had any 
pulmonary problem while in service.  In addition, no 
competent medical authority has provided a nexus between the 
veteran's chronic obstructive pulmonary disease or emphysema 
and his service-connected disability.  The appellant is the 
only one to have asserted such a nexus.  As a lay person, she 
is not competent to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore the Board has 
determined that a well-grounded claim for service connection 
for emphysema has not been submitted.  

Since the immediate cause of death is not a service-connected 
disability, the Board next considers the effects of the 
veteran's service-connected disability on his emphysema.  The 
appellant's representative has asserted that the medications 
given to control the veteran's back pain suppressed his 
breathing and hastened or contributed to his death.  In 
reviewing the statement of the representative the Board noted 
that he did not assert that he was a medical professional.  
There is no indication that his statement was based on 
anything other than a lay person reading the Physicians Desk 
Reference.  For that reason the statement alone can not be 
considered competent medical evidence of a nexus between the 
medications prescribed for back pain and the veteran's death.

In making its determination the Board has carefully 
considered decisions of the United States Court of Appeals 
for Veterans Claims (Court) regarding the use of medical 
texts as evidence of a medical nexus for the purposes of well 
grounding a claim.  In Wallin v. West, 11 Vet. App. 509 
(1998), the Court discussed the question at length.  The 
Court had previously found a veteran's lay opinion, coupled 
with reliance on medical treatises, to be insufficient to 
satisfy the medical nexus requirements necessary to an award 
of service connection, the Court had not pronounced such 
treatise evidence as insufficient to well ground a claim.  In 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996), the Court 
held that the veteran's statements, taken together with 
published medical authorities, did not provide the requisite 
medical evidence to demonstrate a causal relationship between 
that veteran's claimed disability and his service.  However, 
in Libertine, the Court did not address the validity and 
credibility of medical treatises as evidence.  It simply 
found that, if such evidence is presented, it must 
demonstrate a connection between service incurrence and a 
present injury or condition.  

In Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996), the 
Court addressed the specificity required when attempting to 
link a service-incurred injury to a present condition.  The 
Court held that a VA physician's statement, that "Trauma to 
the chest can cause restrictive lung disease," did not link 
chest trauma specifically to the veteran's current condition.  
The Court ruled this fact-specific evidence to be 
insufficient due to the "generic statement about the 
possibility of a link between chest trauma and restrictive 
lung disease."  It stated that "[s]uch a statement is too 
general and inconclusive to make the claim well grounded in 
the appellant's case."  

In Sacks v. West, 11 Vet. App. 314 (1998), the Court held 
that a medical article that contained a generic statement 
regarding a possible link between a service-incurred mouth 
blister and a present pemphigus vulgaris condition, did not 
satisfy the nexus element of a well-grounded claim.  The 
Court considered this to be analogous to such statements as 
"occasional joint pain is usually an early symptom of 
arthritis or . . . an incident of chest pain will usually 
occur before heart disease is diagnosed."  As a result, the 
Court did not accept this particular medical treatise 
evidence as sufficient to demonstrate the requisite medical 
nexus for a well-grounded claim.  However, the Court 
cautioned that its "holding does not extend to a situation 
where medical article or treatise evidence, standing alone, 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  

It is important to note the Court's holding in Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995); that in order for a claim 
"to be well grounded [it] need not be supported by evidence 
sufficient for the claim to be granted.  Rather, the law 
establishes only a preliminary threshold of plausibility with 
enough of an evidentiary basis to show that the claim is 
capable of substantiation."  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996) (holding medical evidence as to 
nexus to service expressed as "possible" suffices for that 
aspect of a well-grounded claim); Molloy v. Brown, 9 Vet. 
App. 513, 516 (1996) (citing Lathan v. Brown, 7 Vet. App. 
359, 366 (1995) (illustrating that medical opinions need not 
'be expressed in terms of certainty in order to serve as the 
basis for a well-grounded claim")).  

The Board has concluded that the medical text submitted, 
which indicates that oxycodone has respiratory depressant 
effects, combined with the VA medical records which 
demonstrate that it was prescribed on the evening prior to 
the veteran's death, provides a plausible basis for the 
appellant's claim.  For that reason the Board has proceeded 
to consider the claim on the merits.  

The Court has held that, the Board's statement of reasons or 
bases must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide reasons for its rejection 
of any such evidence.  See Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  

In this instance there are only two items of evidence which 
address the question of whether or not the veteran's 
medications for back pain contributed to his death.  They are 
the statement of the representative, dated in June 1998, and 
case review and opinion of Anne T. Palma, M.D.  The Board has 
placed greater weight on the case review and opinion of Dr. 
Palma.  

The statement of the representative is merely a recitation of 
statements in the medical text which indicates possible 
effects of taking oxycodone.  The reference to respiratory 
distress is under a heading for head injuries.  The statement 
is merely a recitation of general information without any 
specific application to the veteran's case by a medical 
profession.

Dr. Palma reviewed the veteran's medical records including 
his history of medications for back pain.  She specifically 
noted that veteran's use and reactions to various pain 
medications for his back.  No evidence was found of adverse 
reactions or sensitivity to the medication.  After reviewing 
the veteran's history she closely reviewed the VA medical 
record of the veteran's visit to a VA facility on the night 
before his death.  She found no indication that the veteran 
was in severe respiratory distress.  She concluded that the 
administration of analgesic medication did not play a role in 
the veteran's death.

The Board has concluded that the weight of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

